Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective September 16, 1974 because he was not available for employment. The claimant’s efforts to secure employment were meager and his salary demands unrealistic to the extent that the claimant was not available for employment. These facts constitute substantial evidence to support the board’s determination. Decision affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.